                                       Case 3:20-cv-04808-WHA Document 208 Filed 08/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   QUINTARA BIOSCIENCES, INC.,
                                  11                  Plaintiff,                            No. C 20-04808 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   RUIFENG BIZTECH INC., et al.,                        ORDER RE DEFENDANTS' MOTION
                                                                                            TO EXCLUDE TESTIMONY OF
                                  14                  Defendants.                           TOMO KIMURA
                                  15

                                  16

                                  17        In this trade-secret dispute, the parties’ business partnership imploded, resulting in an

                                  18   alleged midnight lockout and illicit takeover of plaintiff Quintara Biosciences, Inc.’s lab

                                  19   equipment and data. Defendants continue the barrage of motions in this dispute, and request

                                  20   exclusion of Quintara’s CFO and non-retained expert witness on damages, Tomo Kimura.

                                  21        Rule 26 governs the disclosure of expert witnesses and identifies two types of expert who

                                  22   may present opinions at trial, retained and non-retained. A retained expert “is one retained or

                                  23   specially employed to provide expert testimony in the case or one whose duties as the party's

                                  24   employee regularly involve giving expert testimony.” Those who qualify as retained experts

                                  25   must provide a detailed written report of their opinions. As amended in 2010, Rule 26 requires

                                  26   a non-retained witness disclosure to simply provide “(i) the subject matter on which the

                                  27   witness is expected to present evidence . . . and (ii) a summary of the facts and opinions to

                                  28   which the witness is expected to testify.” The prototypical example of a non-retained witness
                                       Case 3:20-cv-04808-WHA Document 208 Filed 08/26/21 Page 2 of 3




                                   1   is the treating physician, the percipient witness who testifies on opinions formed during the

                                   2   course of rendered treatment. See In re Glumetza Antitrust Litig., No. C 19-05822 WHA,

                                   3   2021 WL 1817092 at *11 (N.D. Cal. May 6, 2021).

                                   4          This order starts with the straight-forward proposition that the plain language of Rule 26

                                   5   does not mandate CFO Kimura to provide a written report. There is no dispute that his duties

                                   6   at Quintara do not regularly involve giving expert testimony. A non-retained expert such as a

                                   7   CFO could permissibly testify on damages because they may have opinions based upon their

                                   8   experience a jury would find helpful. We will revisit this at the end of the order in a limited

                                   9   way.

                                  10          CFO Kimura is not qualified to opine on a reasonably royalty. On May 14, 2021,

                                  11   Quintara timely disclosed CFO Kimura as a non-retained damages expert who would opine on:

                                  12   lost profits, unjust enrichment, a reasonably royalty, and injunctive relief (Wiseman Decl. Exh.
Northern District of California
 United States District Court




                                  13   2 at 1). But CFO Kimura has never calculated a reasonable royalty (Kimura Tr. 164, Wiseman

                                  14   Decl. Exh. 3). And in his deposition, CFO Kimura explained that he developed his

                                  15   understanding of a reasonably royalty from “just some article from Google, yeah. It’s a – what

                                  16   does it mean for the damages royalty rate. You know, how to establish. It’s just a couple

                                  17   people publish on the Google, yeah” (id. at 10–11). Granting all leeway to CFO Kimura, the

                                  18   deposition transcript also suggests he referenced TWM Manufacturing Co. v. Dura, 789 F.2d

                                  19   895 (Fed. Cir. 1986) as a source for his understanding of a reasonable royalty (ibid.).

                                  20   Nevertheless, this order finds CFO Kimura plainly lacks any specialized knowledge on

                                  21   reasonable royalties, and thus will not permit him to testify on the subject at trial. See FRE

                                  22   702.

                                  23          CFO Kimura may testify, within reason — and anchored to his actual job description —

                                  24   regarding the lost profit for each sale made by defendant for customers present in the trade

                                  25   secret databases (as proven at trial). However, Rule 26(a)(2)(C) allows the district judge to

                                  26   order a non-retained expert to provide a written report. In this case, this order finds that such a

                                  27   written report will promote the efficient use of time at trial.

                                  28
                                                                                        2
                                       Case 3:20-cv-04808-WHA Document 208 Filed 08/26/21 Page 3 of 3




                                   1         All documents relevant to the calculation of lost profits shall be provided to CFO Kimura

                                   2   so he can perform a proper analysis and compose the requisite report. Any privacy objection is

                                   3   OVERRULED. There is no trade secret value to the mere fact that defendant Ruifeng Biztech

                                   4   Inc. sold certain goods to certain customers at certain prices given that they were previously

                                   5   customers of Quintara. Quintara and its counsel shall only use these documents for the sole

                                   6   purpose of preparing CFO Kimura’s report and not for any competitive purpose. The

                                   7   attorney’s eyes only designation is OVERRULED with respect to these invoices. To be clear,

                                   8   the report shall not address reasonably royalties and is limited to lost profits and, to the extent

                                   9   his expertise permits, unjust enrichment and injunctive relief. This order crafts these

                                  10   limitations without prejudice to specific objections to specific testimony at trial.

                                  11         Accordingly:

                                  12      1. Defendants must provide all relevant documents by SEPTEMBER 9, 2021.
Northern District of California
 United States District Court




                                  13      2. CFO Kimura’s report is due by SEPTEMBER 30, 2021.

                                  14      3. Defendants’ deposition of CFO Kimura must occur by OCTOBER 14, 2021.

                                  15      4. Any opposing/rebuttal expert report is due by NOVEMBER 1, 2021.

                                  16      5. The deposition of the opposing/rebuttal expert (if any) must occur by NOVEMBER 15,

                                  17          2021.

                                  18   In order to give counsel time to carry out these obligations, trial in this matter is postponed

                                  19   from September 27, 2021 to DECEMBER 6, 2021, with the final pretrial conference now

                                  20   scheduled for DECEMBER 1, 2021.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: August 26, 2021

                                  25

                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
                                                                                        3
